Form 137 − aplccmpn

                                   UNITED STATES BANKRUPTCY COURT


District of New Jersey
401 Market Street
Camden, NJ 08102

                                         Case No.: 18−33015−ABA
                                         Chapter: 13
                                         Judge: Andrew B. Altenburg Jr.
                                         Andrew B. Altenburg Jr.

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   Richard R. Harker                                        Natalie J. Harker
   37 Sandra Way                                            37 Sandra Way
   Franklinville, NJ 08322                                  Franklinville, NJ 08322
Social Security No.:
   xxx−xx−7688                                              xxx−xx−6299
Employer's Tax I.D. No.:


                      NOTICE OF HEARING ON APPLICATION FOR COMPENSATION


     NOTICE IS HEREBY GIVEN that there will be a hearing held before the honorable Andrew B. Altenburg Jr.
Andrew B. Altenburg Jr. on:

Date:     2/27/20
Time:      02:00 PM
Location:  Courtroom 4B, Mitchell H. Cohen Courthouse, 1 John F. Gerry Plaza, 400 Cooper Street, Camden, NJ
08101−2067

for the purpose of acting on applications for compensation. Attendance by debtor(s) or creditors is welcome, but not
required.

      The following applications for compensation have been filed:

APPLICANT(S)
Brad J. Sadek, Debtor's Attorney

COMMISSION OR FEES
FEES: $1500.00

EXPENSES
EXPENSES: $0.00

If this is a chapter 13 case, the fees and expenses awarded:

                will not reduce the amount to be paid to general unsecured
                creditors under the plan.

                will reduce the amount to be paid to general unsecured
                creditors under the plan as follows:

Debtor(s) or other parties who wish to object must file an objection not later than 7 days prior to the hearing date.
Objections must be filed with the Court and served on the applicant and other interested parties.

      An appearance is not required on an application for compensation unless an objection is filed.
Dated: January 22, 2020
JAN:

                          Jeanne Naughton
                          Clerk
